Citation Nr: 0719176	
Decision Date: 06/26/07    Archive Date: 07/05/07

DOCKET NO.  05-25 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether the appellant is entitled to recognition as a 
helpless child of the veteran on the basis of permanent 
incapacity for self-support prior to attaining the age of 18 
years.  


WITNESSES AT HEARING ON APPEAL

Appellant and her sister


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel



INTRODUCTION

The veteran served on active duty from September 1941 to 
September 1945.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.

The appellant and her sister presented testimony at a Travel 
Board hearing chaired by the undersigned Veterans Law Judge 
in November 2005.  A transcript of the hearing is associated 
with the claims folder.


FINDING OF FACT

The appellant was capable of self-support subsequent to her 
eighteenth birthday in March 1966.


CONCLUSION OF LAW

The criteria for recognition of the appellant as a "child" of 
the veteran on the basis of permanent incapacity for self-
support prior to attaining the age of eighteen have not been 
met.  38 U.S.C.A. § 101(4), 1542  (West 2002); 38 C.F.R. §§ 
3.57, 3.356 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the effective-date element of a service-connection 
claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006).  

The originating agency provided the appellant with the notice 
required under the VCAA, to include notice that the appellant 
should submit all pertinent evidence in her possession, by 
letter mailed in June 2004, before the initial adjudication 
of the claim.  

While the appellant has not been provided notice of the type 
of evidence necessary to establish an effective date for the 
claimed benefit, the Board finds that there is no prejudice 
to the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
As explained below, the Board has determined that the 
appellant is not entitled to the claimed benefit.  
Consequently, no effective date will be assigned so the 
failure to provide notice concerning this element of the 
claim is no more than harmless error.  

The record also reflects that the RO has obtained pertinent 
records from the Social Security Administration (SSA).  In 
addition, the appellant has submitted medical records in 
support of the claim.  Although the appellant was not 
provided an examination in connection with this claim, no 
such examination is required in this case because she turned 
18 more than 40 years ago.  Moreover, although the appellant 
and her sister suggested during the hearing before the 
undersigned that records pertaining to her award of civil 
service benefits could be supportive of the claim, they did 
not provide records of such or identifying information 
concerning such.  In any event, the pertinent facts in this 
case are clear and there is no reasonable possibility that 
any further development would result in evidence to 
substantiate the claim.  Therefore, the Board is satisfied 
that VA has no further duty to assist the appellant in the 
development of the facts pertinent to this claim.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non-prejudicial to 
the appellant.  

Accordingly, the Board will address the merits of the claim.  

Analysis

The term "child" includes an unmarried person, who before 
reaching the age of 18 years, became permanently incapable of 
self-support.  38 U.S.C.A. § 101(4); 38 C.F.R. § 3.57.

Pursuant to 38 C.F.R. § 3.356(a), a child must be shown to be 
permanently incapable of self-support by reason of mental or 
physical defect at the date of attaining the age of 18 years.  
Thus, the focus of analysis must be on the individual's 
condition at the time of his or her 18th birthday.  It is 
that condition which determines whether entitlement to the 
status of "child" should be granted.  See Dobson v. Brown, 4 
Vet. App. 443 (1993).

Rating determinations will be made solely on the basis of 
whether the child is permanently incapable of self-support 
through his or her own efforts by reason of physical or 
mental defects.  The question of permanent incapacity for 
self-support is one of fact for determination by the rating 
agency on competent evidence of record in the individual 
case.  Rating criteria applicable to disabled veterans are 
not considered controlling.  Principal factors for 
consideration are:  

1) the fact that a claimant is earning his or her own support 
is prima facie evidence that he or she is not incapable of 
self-support.  Incapacity for self-support will not be 
considered to exist when the child by his or her own efforts 
is provided with sufficient income for his or her reasonable 
support; 

2) a child shown by proper evidence to have been permanently 
incapable of self-support prior to the date of attaining the 
age of 18 years, may be so held at a later date even though 
there may have been a short intervening period or periods 
when his or her condition was such that he or she was 
employed, provided the cause of incapacity is the same as 
that upon which the original determination was made and there 
were no intervening diseases or injuries that could be 
considered as major factors.  Employment which was only 
casual, intermittent, tryout, unsuccessful, or terminated 
after a short period by reason of disability, should not be 
considered as rebutting permanent incapability of self-
support otherwise established; 

3) it should be borne in mind that employment of a child 
prior or subsequent to the delimiting age may or may not be a 
normal situation, depending on the educational progress of 
the child, the economic situation of the family, indulgent 
attitude of parents, and the like.  In those cases where the 
extent and nature of disability raises some doubt as to 
whether they would render the average person incapable of 
self-support, factors other than employment are for 
consideration.  In such cases there should be considered 
whether the daily activities of the child in the home and 
community are equivalent to the activities of employment of 
any nature within the physical or mental capacity of the 
child which would provide sufficient income for reasonable 
support.  Lack of employment of the child either prior to the 
delimiting age or thereafter should not be considered as a 
major factor in the determination to be made, unless it is 
shown that it was due to physical or mental defect and not to 
mere disinclination to work or indulgence of relatives or 
friends; and 

4) the capacity of a child for self-support is not 
determinable upon employment afforded solely upon sympathetic 
or charitable considerations and which involved no actual or 
substantial rendition of services.  38 C.F.R. § 3.356(b).

The issue which must be resolved in this case is whether the 
appellant became permanently incapable of self-support by 
reason of mental or physical defect before turning 18 years 
old.  Here, the appellant was born in March 1948 and is 
currently 59 years old.  She attained the age of 18 in March 
1966, so evidence discussing her condition prior to that 
period is of prime importance. 

The appellant contends that she has cerebral palsy due to 
having polio as a child and is now unable to support herself 
because of it, and thus is entitled to VA compensation.  

The appellant's sister, P.G., testified that the appellant 
was born disabled and remained disabled her entire life.  
However, there are no medical records discussing her 
condition before she turned 18 years old.  P.G. also 
testified that the appellant's mother filed a claim for 
disability benefits for her daughter in 1966.  P.G. 
recollected that the VA did not find that the appellant was 
disabled so the appellant was sent to business school.

The claims file does include a 1965 school record that states 
that the appellant was an average to low average student, but 
noted that she had made great improvement during her four 
years at her high school.  This school record did not 
indicate whether or not the appellant was incapable of self-
support and in fact reflects optimism about her improvement 
during high school.  

The claims file also includes documentation showing that the 
appellant was unable to finish her last year of high school 
due to acute glomerulonephritis.  Although this evidence 
shows that the appellant was sick for a period of time during 
her last year of high school, it appears that the appellant 
was 19 years old at the time of the illness and there is no 
evidence that this disease caused her to be incapable of 
self-support.  Also, the appellant is not claiming that she 
was permanently incapable of self-support due to acute 
glomerulonephritis but instead she is claiming her disability 
is cerebral palsy.  

Also of record is a note from the appellant's mother to VA in 
August 1969.  In her note, the appellant's mother was seeking 
to clarify the record.  She explained that the appellant had 
been dismissed from business school because she had missed 
several days of class due to a relapse of serum hepatitis 
(hepatitis B).  Although this evidence shows that the 
appellant may have had serum hepatitis before she was 18 
years old, it does not demonstrate that she was permanently 
incapable of self-support by reason.  

In essence, there is no medical evidence supporting the 
proposition that the appellant was permanently incapable of 
self support when she attained the age of 18 years.  

Moreover, it is clear from the evidence of record that the 
appellant was able to maintain substantially gainful 
employment for many years after her 18th birthday.  In this 
regard, the Board notes that in her application for 
disability benefits from the SSA, she reported that she was 
employed as a tax preparer from January 1988 to December 1990 
and as a tax office supervisor from January 1990 to January 
2002.  Although she indicated that this was seasonal work, 
she also stated that she worked 8 to 10 hours per day for 6 
days per week when she was working.  She said that she 
started off making $7.50 per hour in 1988 and then made $8.50 
per hour when she became a supervisor in 1990.  Her 
responsibilities included preparing income tax returns, 
holding office meetings, making co-workers' schedules, and 
handling client problems.  In her claim for SSA disability 
benefits, she alleged that she became too disabled to work in 
January 2002.  The SSA records also reflect that the 
appellant was determined to be disabled as of January 2002 
due to the late effects of acute poliomyelitis and essential 
hypertension.

The appellant testified at her November 2005 Travel Board 
hearing that she attended business school for a couple of 
years after high school and then did bookkeeping at a 
doctor's office for a couple of years.  She stated that she 
worked for [redacted] until November 1986.  Her sister, 
P.G., testified that the appellant worked full time.  Some of 
the testimony contradicts itself, however.  The appellant's 
sister also noted that appellant never supported herself and 
always lived at home.  On her VA Form 9, the appellant 
claimed that she has only done seasonal work due to her 
disability.  Although some of the appellant's employment 
after turning the age of 18 apparently was seasonable, she 
apparently excelled enough in her position as a tax preparer 
to be promoted to a supervisory position.  In addition, the 
fact that the appellant lived with one or both parents until 
her mother's death is not persuasive in view of the evidence 
indicating that she was capable of working full time in a 
supervisory position from 1990 to 2002.  

In sum, there is absolutely no objective or medical evidence 
supporting the proposition that the appellant was so disabled 
prior to her 18th birthday as to be permanently precluded 
from supporting herself.  Accordingly, this appeal will be 
denied.


ORDER

Entitlement to recognition as a helpless child of the veteran 
on the basis of permanent incapacity for self-support prior 
to attaining the age of 18 years is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


